[Cite as State v. Bidinost, 2014-Ohio-3136.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100466



                                       STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.


                                      IVO L. BIDINOST
                                                     DEFENDANT-APPELLANT




                                    JUDGMENT:
                              REVERSED AND REMANDED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CR-90-256941

        BEFORE: Kilbane, J., Celebrezze, P.J., and E.A. Gallagher, J.

        RELEASED AND JOURNALIZED:                    July 17, 2014
ATTORNEYS FOR APPELLANT

Robert L. Tobik
Chief Public Defender
Cullen Sweeney
Assistant Public Defender
310 Lakeside Avenue
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
Daniel T. Van
Assistant County Prosecutor
The Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

      {¶1} Defendant-appellant, Ivo Bidinost (“Bidinost”), appeals from the trial

court’s judgment classifying Bidinost as a sexual predator. For the reasons set forth

below, we reverse and remand.

      {¶2} The facts underlying this appeal were set forth by this court in Bidinost’s

prior appeal, State v. Bidinost, 8th Dist. Cuyahoga No. 62925, 1993 Ohio App. LEXIS

3097 (June 17, 1993).

      [Bidinost] was accused of [the] sexual abuse of [R.C. and C.C.], ages seven
      and four, respectively at the time of trial. [Bidinost], who was age 20 at
      the time of trial, was a next door neighbor to the * * * children from the
      time they were born.

      The boys’ mother, [M.C.], testified that when she returned to work in 1986,
      she left eighteen month-old [R.C.] with [Bidinost’s] mother, to baby-sit.
      When her second son [C.C.] was born, he was also left with the Bidinosts
      over a period of eighteen months.

      ***

      [M.C.] testified that after [R.C.] had been staying at the Bidinost home for
      about three or four months, he began screaming and crying and begging not
      to go. She observed that during this time the children’s penises were red
      and swollen and observed other unusual conduct by R.C. He was “speech
      delayed”[,] wanted to urinate outside[,] and wanted people to watch him
      undress or go to the bathroom. The preschool teachers described him as
      hostile, overly aggressive and overly affectionate. Their mother caught
      both boys with their pants down outside at least twenty-five or thirty times.

      ***

      In mid June 1990, * * * [M.C.] took [the boys] to [a] psychologist[.] After
      two or three sessions, [C.C.] finally told his mother what had happened.
      He told her about [R.C.] and [Bidinost] sodomizing each other and he
      described ejaculation and semen. The mother testified that [R.C.] was
       hysterical when told of [C.C.’s] revelations but finally admitted in a session
       with [the psychologist] that it was [Bidinost] who had been abusing him.

       On August 29, 1990[,] the Mayfield Heights police arrested [Bidinost],
       advised him of his rights and executed a search of his home pursuant to a
       search warrant. They found pornographic magazines and an open condom
       package under [Bidinost’s] bed. At one point [Bidinost] hung his head and
       said “my life is over” or “my life is ruined.” He denied ever being alone
       with the boys or touching them improperly and suggested they may have
       overheard him and a friend talking about sexual matters. When one police
       officer suggested to [Bidinost] that the events may have been nothing more
       than teenage sexual curiosity or experimenting, [Bidinost] dropped his head
       and shook it up and down.

       [Bidinost] testified and denied all the allegations against him. His father
       and sister also testified in his behalf to the effect that they never saw any
       sign of sexual misconduct with [the boys].

Id. at *1-*4, *6.

       {¶3} At the conclusion of trial, the jury found Bidinost guilty of five counts of

rape of a minor under 13 years of age and one count of felonious sexual penetration. On

November 5, 1991, the trial court sentenced Bidinost to life in prison on three counts of

rape and the sexual penetration count, and an indefinite term of 8 to 25 years on the

remaining rape counts. The court ordered that the three rape counts and the sexual

penetration count run concurrent with each other, and the remaining rape counts run

concurrent with each other, but consecutive to the other counts.

       {¶4} On appeal, Bidinost raised several assignments of error challenging his

convictions: the admittance of expert testimony, effective assistance of defense counsel,

and the court’s limitation on cross-examination of the state’s witnesses. Id. at *1. We
overruled Bidinost’s assignments of error and found that he received a fair trial, and the

evidence was sufficient to sustain the convictions. Id.

       {¶5} Then in July 2013, Bidinost returned to the trial court for a H.B. 180 sexual
predator hearing. After an evaluation by the court psychiatric clinic, the court conducted
the sexual predator hearing. At the hearing, the state requested that the trial court
classify Bidinost as a sexual predator because there were more than 300 incidents of
sexual abuse of R.C. and C.C. Defense counsel asked that Bidinost be classified as a
sexually oriented offender because his Static-99 placed him in a moderate to low risk
category, his ABEL Assessment for sexual interest was normal, and most of the
recidivism factors weighed in his favor. After considering all the evidence, the trial
court concluded that the facts of this case “constituted clear and convincing evidence that
[Bidinost] should be labeled a sexual predator.”

      {¶6} Bidinost now appeals, raising the following two assignments of error for

review, which shall be discussed together.

                                Assignment of Error One

      The trial court failed to conduct an adequate classification hearing as
      required by [State v. Eppinger, 91 Ohio St.3d 158, 743 N.E.2d 881 (2001)]
      and in violation of [Bidinost’s] State and Federal Due Process Rights.

                                Assignment of Error Two

      The state failed to prove by clear and convincing evidence that appellant is
      “likely to engage in the future in one or more sexually oriented offenses.”

      {¶7} Within these assigned errors, Bidinost challenges his sexual predator

classification. He argues the trial court failed to make the necessary finding that he was

likely to commit a future sex offense and failed to create an adequate record upon which

to review that determination. Bidinost further argues that the state failed to prove by

clear and convincing evidence that he is “likely to engage in the future in one or more

sexually oriented offenses.”
       {¶8} In State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264,

the Ohio Supreme Court held that

       [b]ecause sex-offender-classification proceedings under R.C. Chapter 2950
       are civil in nature, a trial court’s determination in a sex offender
       classification   hearing    must      be   reviewed     under   a    civil
       manifest-weight-of-the-evidence standard and may not be disturbed when
       the trial judge’s findings are supported by some competent, credible
       evidence.

Id. at syllabus.

       {¶9} The civil manifest weight of the evidence standard “affords the lower court

more deference than the criminal standard.” Id. at ¶ 26. “Thus, a judgment supported

by ‘some competent, credible evidence going to all the essential elements of the case’

must be affirmed.” Id., citing C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279,

376 N.E.2d 578 (1978).

       {¶10} “To earn the most severe designation of sexual predator, the defendant must

have been convicted of or pled guilty to committing a sexually oriented offense and must

be ‘likely to engage in the future in one or more sexually oriented offenses.’ R.C.

2950.01(E).” Eppinger, 91 Ohio St.3d at 161, 743 N.E.2d 881 (2001).

       {¶11} The state has the burden of proving that the offender is a sexual predator by

clear and convincing evidence. Wilson at ¶ 20, citing R.C. 2950.09(B)(4). “Clear and

convincing evidence is evidence that ‘will produce in the mind of the trier of facts a firm

belief or conviction as to the facts sought to be established.’” Id., quoting Cross v.

Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the syllabus. The

“clear-and-convincing standard requires a higher degree of proof than a ‘preponderance
of the evidence,’ but less than ‘evidence beyond a reasonable doubt.’” Id., quoting State

v. Ingram, 82 Ohio App.3d 341, 346, 612 N.E.2d 454 (2d Dist.1992).

       {¶12} In making its determination as to whether an offender is a sexual predator,

the trial court must consider all relevant factors to determine whether the individual is

likely to engage in future sex offenses. These factors include, but are not limited to, the

offender’s age and prior criminal record; the age of the victim; whether the sex offense

involved multiple victims; whether the offender used drugs or alcohol to impair the

victim of the sex offense; if the offender has previously been convicted of or pleaded

guilty to any criminal offense; whether the offender completed a sentence for any

conviction and, if a prior conviction was for a sex offense, whether the offender

participated in any available program for sex offenders; whether the offender

demonstrated a pattern of abuse or displayed cruelty toward the victim; any mental illness

or disability of the offender; and any other behavioral characteristics that contribute to the

sex offender’s conduct. R.C. 2950.09(B)(3)(a)-(j).

       {¶13} We note that the “trial court is not required to individually assess each of

these statutory factors on the record nor is it required to find a specific number of these

factors before it can adjudicate an offender a sexual predator so long as its determination

is grounded upon clear and convincing evidence.”            State v. Caraballo, 8th Dist.

Cuyahoga No. 89757, 2008-Ohio-2046, ¶ 8, citing State v. Ferguson, 8th Dist. Cuyahoga

No. 88450, 2007-Ohio-2777; State v. Purser, 153 Ohio App.3d 144, 149,

2003-Ohio-3523, 791 N.E.2d 1053 (8th Dist.2003). “The court need not elaborate on its
reasons for finding certain factors as long as the record includes the particular evidence

upon which the trial court relied in making its adjudication.” Caraballo at ¶ 8, citing

Ferguson; Eppinger, 91 Ohio St.3d at 166, 743 N.E.2d 881 (2001).

       {¶14} In Eppinger, the Ohio Supreme Court set forth a model procedure for a

sexual offender classification hearing.         The model outlined the following three

objectives:

       First, it is critical that a record be created for review. Therefore, the
       prosecutor and defense counsel should identify on the record those portions
       of the trial transcript, victim impact statements, presentence report, and
       other pertinent aspects of the defendant’s criminal and social history that
       both relate to the factors set forth in R.C. 2950.09(B)(2) and are probative
       of the issue of whether the offender is likely to engage in the future in one
       or more sexually oriented offenses. * * * [A] clear and accurate record of
       what evidence or testimony was considered should be preserved, including
       any exhibits, for purposes of any potential appeal.

       Second, an expert may be required, as discussed above, to assist the trial
       court in determining whether the offender is likely to engage in the future in
       one or more sexually oriented offenses. Therefore, either side should be
       allowed to present expert opinion by testimony or written report to assist the
       trial court in its determination, especially when there is little information
       available beyond the conviction itself. * * *

       Finally, the trial court should consider the statutory factors listed in R.C.
       2950.09(B)[3], and should discuss on the record the particular evidence and
       factors upon which it relies in making its determination regarding the
       likelihood of recidivism.

(Citations omitted).    Id. at 166.     See also State v. Ferrell, 8th Dist. Cuyahoga

No. 72732, 1999 Ohio App. LEXIS 1048 (Mar. 18, 1999).

       {¶15} As this court stated in Ferrell:

       In a model sexual predator determination hearing, the prosecutor and
       defense counsel would take care to identify on the record those portions of
       the trial transcript, victim impact statements, pre-sentence report and other
       pertinent aspects of the defendant’s criminal and social history that both
       relate to the factors set forth in R.C. 2950.09(B)(2) and are probative of the
       second prong of R.C. 2950.01(E). Either side might present expert
       opinion by testimony or written report to assist the trial court in its
       determination when there is little information beyond the fact of the
       conviction itself. The trial court not only would then consider on the
       record the statutory factors themselves, but in addition would discuss in
       some detail the particular evidence and factors upon which it relies in
       making its determination. Finally, it would include evidentiary materials
       in the record for purposes of any potential appeal.

Id. at *11-12; see also State v. Dyer, 8th Dist. Cuyahoga No. 88202, 2007-Ohio-1704.

       {¶16} In the instant case, there is no evidence discussed on the record by the state

beyond Bidinost’s conviction and Static-99 results, which placed him in the moderate to

low risk category. Additionally, while trial court referred to Bidinost’s age and victims’

ages, his prior record, the lack of any evidence of drug influence, and the court’s

psychiatric report, it did not specifically find that Bidinost was likely to commit a future

sexual offense. R.C. 2950.01(E); see also Dyer at ¶ 60, citing Eppinger, 91 Ohio St.3d

at 166, 743 N.E.2d 881 (2001); State v. Artino, 8th Dist. Cuyahoga No. 74054, 1999 Ohio

App. LEXIS 2075 (May 6, 1999) and State v. Gregory, 8th Dist. Cuyahoga No. 74859,

1999 Ohio App. LEXIS 4670 (Sept. 30, 1999). Therefore, the trial court’s order finding

Bidinost to be a sexual predator is reversed.

       {¶17} Accordingly, the first and second assignments of error are sustained.

       {¶18} Judgment is reversed, and the matter is remanded for a new sexual predator

hearing consistent with this opinion.

       It is ordered that appellant recover from appellee costs herein taxed.
       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY EILEEN KILBANE, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
EILEEN A. GALLAGHER, J., CONCUR